THE COURT.
Petition for writ of prohibition.
Petitioner here' seeks to restrain the Superior Court from proceeding further with the trial of the action entitled Dutton Dredge Company, a Corporation, v. United States Fidelity and Guaranty Company, a corporation, wherein it is sought to recover the sum of $2,812.05 for failure on the part of petitioner to keep the employees of said dredge company insured against liability under the Compensation Act. It is here claimed that the question of the liability of petitioner as an insurance carrier was an issue before the commission and its determination upon the question res judicata. The question whether the decision of the Industrial *437Accident Commission is res judicata is a matter to be pleaded by petitioner in the trial court and to be there determined.
Petition is denied.
A petition for a rehearing of this cause w^s denied by the District Court of Appeal on May 15, 1931.